Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 3-16) in the reply filed on November 17, 2020 is acknowledged.  Claims 1 and 2 are linking claims and are being examined together with elected invention I.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features, (a) “wherein the second surface area comprises at least two separate portions separated by a portion of the first surface area,” as recited in claim 9, and (b) “wherein a majority portion of the second surface area is substantially surrounded by the first surface area,” as recited by claim 10, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanujam et al. (U.S. Patent No. 6,366,257).
Ramanujam discloses:
Claim 1:  a reflector antenna (fig. 2) shaped to reflect radiated signals off a first side of the reflector antenna, the reflector antenna comprising: a first surface area (206) of the first side encompassing a first surface, wherein the first surface is formed to reflect a first radiated signal towards a first focal point (point of 212); and a second surface area (204) of the first side, encompassing a second surface, wherein the second surface area is formed to reflect a second radiated signal towards a second focal point (point of 210) that is different than the first focal point (fig. 2; See also col. 4, lns. 14-16).
Claim 2:  wherein the first and second surface areas and the respective first and second surfaces are formed to reflect the first and second radiated signals such that a first antenna gain and/or beamwidth of the reflected first radiated signal that would be received at the first focal point is about the same (the term “about the same” is a relative term rendering the claim overly broad) as a second antenna gain and/or beamwidth of the about the same as a second antenna gain and/or beamwidth of the reflected second radiated signal that would be received at the second focal point).
	Claim 3:  wherein at least a portion of the second surface is raised or recessed with respect to the first surface (fig. 2).
	Claim 4:  wherein the second surface area is a different area shape than the first surface area (fig. 2).
	Claim 5:  wherein the second surface or a portion of the second surface has a different geometry than the first surface or a portion of the first surface (fig. 2).
	Claim 6:  wherein the second surface is formed to reflect signals in a different direction with respect to the first side than the first surface (fig. 2; See also col. 4, lns. 10-13).
	Claim 7:  wherein the second surface area is larger than the first surface area (fig. 2).
	Claim 8:  wherein the second surface area or a portion of the second surface area covers the center of the first side and the first surface area does not cover the center of the first side (fig. 2).
	Claim 9:  wherein the second surface area comprises at least two separate portions (left half and right half portions of reflective surface 204) separated by a portion of the first surface area (fig. 2).
Claim 10:  a reflector antenna (fig. 2) shaped to reflect radiated signals off a first side of the reflector antenna, the reflector antenna comprising: a first surface area (204) of the first side encompassing a first surface, wherein the first surface is formed to reflect a first radiated signal towards a first focal point (point of 210); and a second surface area (206) of the first side, encompassing a second surface, wherein the second surface area is 
	Claim 11:  wherein the second focal point is about the same distance from the first side of the reflector as the first focal point (fig. 2), and wherein the second focal point is adjacent to the first focal point so as to form an array of focal points (fig. 2).
	Claim 15:  wherein the second surface area is inclusive of the first surface area (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cousin et al. (U.S. Patent No. 6,211,842) in view of Ratkorn et al. (U.S. Patent No. 6,255,997).
Claim 1:  Cousin discloses a reflector antenna (fig. 1) shaped to reflect radiated signals off a first side (1) of the reflector antenna, the reflector antenna comprising: a first surface area (portion of reflector 1 that reflects signals to one of sources 2) of the first side encompassing a first surface; and a second surface area (portion of reflector 1 that reflects signals to a another one of sources 2) of the first side, encompassing a second surface.
Cousin fails to disclose wherein the first surface is formed to reflect a first radiated signal towards a first focal point; and wherein the second surface area is formed to reflect a 
Claim 12:  The modified invention of Cousin fails to explicitly disclose wherein the reflector antenna is formed to reflect radiated signals at focal points spaced apart at 0, 5, 9 and 10 degrees.  However, official notice is taken that it was well known to the person of ordinary skill that the spacing of the focal points is dependent on the direction of the beam and it would have been obvious to the person of skill to have adjusted the location of the focal points such that the focal points are spaced apart at 0, 5, 9 and 10 degrees; the motivation have been to have directed the beam to a predetermined direction depending on the application.
	Claim 13:  Cousin discloses wherein the reflector antenna has a torus antenna reflector profile (fig. 1).
Claim 14:  Cousin discloses wherein the first side of the reflector antenna has a total surface area of about 1 square meter (col. 5, lines 63 and 64).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam.
Claim 16:  Ramanujam fails to explicitly disclose further comprising a third surface area of the first side, encompassing a third surface, wherein the third surface is formed to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Robert Karacsony/Primary Examiner, Art Unit 2845